DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
Applicant’s arguments, see Remarks, filed 9/3/2021, with respect to the claim interpretation of claim 1 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Examiner acknowledges that “tube” is not a nonce word, and that this phrase is not a means-plus-function limitation. Therefore, this interpretation is withdrawn. 
Claim Rejections
With respect to Applicant’s arguments that 136, 138, 142, and 140 of Sepetka et al. (as seen in Figs. 5-6) “do not close ‘an opening in the distal end portion’ and draw ‘the distal end portion of the filter into the tube while turning the distal end portion outside-in, when the linear member is relatively displaced in a proximal direction of the filter device’”, Examiner reminds that- “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01). The device of Sepetka et al. is capable of collapsing, inverting, and being pulled proximally into a catheter (PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself"), and it is stated that the device of Sepetka et al. is opened and closed via manipulation of 140 and 142 (PP [0085]: "The capture element 150 is opened and closed by manipulating the arms 140, 142 to open and close the loop 136"). As can be seen in Figs. 5-6, the device of Sepetka et al. is capable of inverting as the linear member (136) is pulled proximally inside of the catheter (134) via the recovery member (138, collectively). Therefore, Sepetka et al. anticipates this limitation.
With respect to Applicant’s arguments that Sepetka et al. does not disclose “the filter including a distal end portion to be disposed in an upstream side of a stream of a liquid in a body lumen and a base end portion to be disposed in a downstream side of the stream”, Applicant is again reminded that- “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01). Applicant claims that “the device of Sepetka would not work” if it were disposed in this manner, yet provides no evidence from the Sepetka et al. disclosure to support this statement, nor any evidence to show that “the device of Sepetka is used in the opposite arrangement”. Sepetka et al. provides a variety of embodiments within the disclosure which may operate differently than the embodiment of Figs. 5-6, but the structure of this particular embodiment is similar enough to the device of the present application that its functionality in this respect can be assumed, regardless of the presence of explicit disclosure (see MPEP 2112.01).
Prior Art Qualification
With respect to Applicant’s arguments that Yamanouchi (PGPub US 2018/0353280 A1) does not qualify as prior art under the 102(b)(1)(A) exception, Examiner concedes to the truthfulness of this statement, but still asserts that regardless 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepetka et al. (PGPub US 2005/0216050 A1).
With respect to claim 1, Sepetka et al. discloses a filter device (150 in Figs. 5-6) comprising: a filter (114 in Fig. 5) in a cylindrical form (claim language doesn’t require the filter to precisely be a cylinder, PP [0026]: “Fig. 5 shows the capture element collapsed around the obstruction prior to withdrawal”, if the obstruction were removed the filter would be sufficiently cylindrical), the filter (114) including a distal end portion (right-most part of 114) able to be disposed in an upstream side of a stream of a liquid in a body lumen (see MPEP 2112.01, PP [0006]: “removing obstructions in a blood vessel”) and a base end portion (left-most part of 114) able to be disposed in a downstream side of the stream (see MPEP 2112.01); a tube (134 in Fig. 5, unmarked in Fig. 6) configured to hold the base end portion (left-most part of 114) of the filter (114) and place the filter (114) in the body lumen (PP [0006]: “removing obstructions in a blood vessel”); and a recovery member (138 and 136 in Fig. 6 or 140, 142, and 136 in Fig. 5) configured to recover the filter (114) placed in the body lumen into the tube (134), wherein the recovery member (138 and 136 in Fig. 6 or 140, 142, and 136 in Fig. 5) includes a linear member (136) provided on the distal end portion (right-most end in Fig. 5) of the filter (114), wherein the recovery member (138 and 136 in Fig. 6 or 140, 142, and 136 in Fig. 5) closes an opening (opening within 136, PP [0085]: "The capture element 150 is opened and closed by manipulating the arms 140, 142 to open and close the loop 136") in the distal end portion (right-most end of 114 in Fig. 5) and draws the distal end portion (right-most end of 114) into the tube (134, unmarked in Fig. 6) while turning the distal end portion (right-most end of 114) outside-in (Fig. 6, PP [0017]: “The capture element preferably inverts when the compressive force is applied by either the obstruction or the engaging element”, PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself"), when the linear member (136) is relatively displaced in a proximal direction of the filter device (136 is to the left of 114 in Fig. 6).
Regarding claim 3, Sepetka et al. discloses all of the limitations as shown above, and further discloses wherein the linear member (136 in Figs. 5-6) is arranged along an opening edge (edge around opening) in the distal end portion of the filter (right-most end of 114 in Fig. 5), and the recovery member (138 and 136 in Fig. 6 or 140, 142, and 136 in Fig. 5) draws the distal end portion (right-most end of 114 in Fig. 5, end near 136 in Fig. 6) into the tube (134 in Fig. 5, unmarked in Fig. 6) while turning the distal end portion (right-most end of 114 in Fig. 5, end near 136 in Fig. 6) outside-in (PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself") by displacing the linear member (136) in the proximal direction with respect to the tube (134 in Fig. 5, unmarked in Fig. 6) to recover the filter (114) into the tube (134 in Fig. 5, unmarked in Fig. 6).
Regarding claim 4, Sepetka et al. discloses all of the limitations as shown above, and further discloses wherein the recovery member (138 and 136 in Fig. 6 or 140, 142, and 136 in Fig. 5) includes a closing mechanism (136, 140, and 142) to close the opening (unlabeled opening near 136) in the distal end portion of the filter (right-most end of 114 in Fig. 5).
With respect to claim 5, Sepetka et al. discloses all of the limitations as shown above, and further discloses wherein the linear member (136 in Figs. 5-6) is arranged along an opening edge (edge of unlabeled opening near 136) in the distal end portion of the filter (right-most end of 114), and the closing mechanism (136, 140, and 142) is capable of closing the opening (edge of unlabeled opening near 136, PP [0085]: "The capture element 150 is opened and closed by manipulating the arms 140, 142 to open and close the loop 136", see MPEP 2112.01) in the distal end portion (right-most end of 114) by displacing the linear member (136) in the proximal direction (to the left) with respect to the tube (134 in Fig. 5, unmarked in Fig. 6, PP [0017]: “The capture element preferably inverts when the compressive force is applied by either the obstruction or the engaging element”, PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself").
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771